               IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT
                        OF NORTH CAROLINA


MICHAEL CROWELL,                           )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) Case No. 1:17-cv-515-WO-JEP
                                           )
STATE OF NORTH CAROLINA, et al.            )
                                           )
            Defendants.                    )



                   NOTICE OF STATE COURT DECISION

      Since plaintiff filed his Plaintiff’s Response Opposing Motion for Stay

(Dkt 55) on October 15, 2018, the three-judge panel in Wake County Superior

Court decided Cooper v. Berger IV. The court’s order is attached. The panel

held that North Carolina Session Law 2018-2 providing for a nine-member

Bipartisan State Board of Elections and Ethics Enforcement, among other

provisions, violates state constitutional provisions on separation of powers.

      RESPECTFULLY SUBMITTED, this 18th day of October 2018.


                                    /s/ Michael Crowell
                                    Michael Crowell, Attorney
                                    State Bar # 1029
                                    1011 Brace Lane
                                    Chapel Hill, NC 27561
                                    919-812-1073
                                    lawyercrowell@gmail.com
                                    Attorney representing himself

                                       1



      Case 1:17-cv-00515-WO-JEP Document 56 Filed 10/18/18 Page 1 of 3
                        CERTIFICATE OF SERVICE

      I certify that on October 18, 2018, I electronically filed this Notice of
State Court Decision with the Clerk of Court using the CM/ECF system and
have verified that such filing was sent electronically using the CM/ECF system
to the following:

                  James Bernier, Jr.
                  Special Deputy Attorney General
                  N.C. Department of Justice
                  PO Box 629
                  Raleigh, NC 27602
                  jbernier@ncdoj.gov
                  Counsel for defendants State of North Carolina,
                       Bipartisan State Board of Elections and Ethics
                       Enforcement, and chair and members of the
                       Bipartisan State Board of Elections and Ethics
                       Enforcement

                  D. Martin Warf
                  Noah H. Huffstetler, III
                  Nelson Mullins Riley & Scarborough LLP
                  4140 Parklake Avenue, Suite 200
                  Raleigh, NC 27612
                  noah.huffstetler@nelsonmullins.com
                  martin.ward@nelsonmullins.com
                  Counsel for defendant-intervenors Berger and Moore

                  Brian D. Rabinovitz
                  Special Deputy Attorney General
                  Amar Majmundar
                  Special Deputy Attorney General
                  Olga E. Vysotskaya de Brito
                  Special Deputy Attorney General
                  NC Department of Justice
                  PO Box 629
                  Raleigh, NC 27602
                  brabinovitz@ncdoj.gov
                  amajmundar@ncdoj.gov

                                      2



     Case 1:17-cv-00515-WO-JEP Document 56 Filed 10/18/18 Page 2 of 3
            ovysotskaya@ncdoj.gov
            Counsel for defendant Cooper


This 18th day of October 2018.


                                 /s/ Michael Crowell
                                 Michael Crowell, Attorney
                                 NC State Bar No. 1029
                                 1011 Brace Lane
                                 Chapel Hill, NC 27516
                                 919-812-1073
                                 lawyercrowell@gmail.com

                                 Attorney representing himself




                                   3



Case 1:17-cv-00515-WO-JEP Document 56 Filed 10/18/18 Page 3 of 3
